Exhibit 10.16.15

 

CONFIDENTIAL TREATMENT

N T     C O N F I D E N T I A L

 

TWELFTH AMENDMENT TO THE DATA LICENSE AGREEMENT

This Twelfth Amendment (“Twelfth Amendment”) to the Data License Agreement
(“Agreement”), dated December 1, 2002, as amended, between NAVTEQ North America,
LLC (“NT”) (formerly Navigation Technologies Corporation) and TeleNav, Inc.
(formerly known as Televigation, Inc., collectively referred to herein as
“Client” or “LICENSEE”), is made and entered into between Client, on the one
hand, and NT and NAVTEQ Europe B.V. (collectively “NT” or “NAVTEQ”) as of the
date of last signature below (“Twelfth Amendment Effective Date”). Capitalized
terms not otherwise defined in the body of this Twelfth Amendment shall have the
meanings set forth in the Agreement or within each applicable TL.

WHEREAS, the parties hereto desire to amend the terms and conditions of the
Agreement with this Twelfth Amendment as follows:

 

  1. Section 2(a) of the Ninth Amendment to the Agreement, made by and between
the parties, dated February 25, 2010 (“Ninth Amendment”), is hereby deleted in
its entirety and replaced with the following:

“Speed Limits FC 1-4 Content and Extended Lanes FC 1-4 Content for the United
States and Canada (collectively, “Additional Content”) are hereby added to the
description of Data in Section III of TL 1.”

 

  2. The definition of “Extended Lanes FC 1-4 Content” under Section 2(b) of the
Ninth Amendment is hereby deleted in its entirety and replaced with the
following:

“Extended Lanes FC 1-4 Content” consists of the following attributes and related
attribute information as and when made generally available by NT: Extended
Number of Lanes, Lane Dependent Validity, Lane Direction of Traffic Flow,
Connected Lanes, Lane Divider and Center Divider Marking, Forming/Ending, Side
of Link, Lane Height and Lane Width for roadways qualified by NAVTEQ as
Functional Class FC 1-4.

 

  3. The first sentence of Section 2(c) of the Ninth Amendment is hereby deleted
in its entirety and replaced with the following: “Additional Content is
available and licensed hereunder for the United States and Canada only.”

 

  4. The first sentence of Section 2(e) of the Ninth Amendment is hereby deleted
in its entirety and replaced with the following:

“With respect to Applications in which Additional Content is made accessible for
use and for which Client is paying license fees for the underlying NAVTEQ Data
on an Active Subscriber basis (as defined in the Seventh Amendment to the
Agreement), the applicable premium from the table below for such Additional
Content shall be applied to the license fees due per Active Subscriber.”

 

  5. The table under Section 2(e) of the Ninth Amendment is hereby deleted in
its entirety and replaced with the following amended table:

 

Additional Content

  

Territory

  

Premium

Speed Limits FC 1-4 Content

   US    [*****]%

Speed Limits FC 1-4 Content

   US/Canada    [*****]%

Speed Limits FC 1-4 Content

   Canada    [*****]%

Extended Lanes FC 1-4 Content

   US    [*****]%

Extended Lanes FC 1-4 Content

   US/Canada    [*****]%

Extended Lanes FC 1-4 Content

   Canada    [*****]%

 

12th Amendment to the DLA [NA CONS] [Salesforce # PR-002963] [TeleNav 09-21-10
lee]

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

   Page 1 of 2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

N T     C O N F I D E N T I A L

 

  6. The terms and conditions of the Agreement remain in full force and effect
except as modified hereunder.

IN WITNESS WHEREOF, the parties have caused this Twelfth Amendment to be
executed by their authorized representatives.

 

NAVTEQ NORTH AMERICA, LLC    TELENAV, INC. By:   

/s/ Stephen W. Kelley

   By:   

/s/ Douglas S. Miller

Name:    Stephen W. Kelley    Name:    Douglas S. Miller Title:    Vice
President & Assistant General Counsel    Title:    CFO Date:    9/28/2010   
Date:    9/24/2010

 

12th Amendment to the DLA [NA CONS] [Salesforce # PR-002963] [TeleNav 09-21-10
lee]

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

   Page 2 of 2